Beck, P. J.
1. Under tlie decision this day rendered in the case of Lamb v. Floyd, the Court of Appeals did not err in' refusing to reverse the judgment of the trial court on the ground that the latter erred in charging the jury, upon the trial of a case brought against the receiver of a railroad company to recover damages for injuries received at a railroad crossing, the law as to the presumption of negligence as declared in § 2780 of the Civil Code.
2. There were certain other charges complained of in the record under review which this court does not approve; but they are not of such a character as to cause a reversal of the judgment of the Court of Appeals upon review of that judgment by certiorari.

Judgment affirmed.


All the Justices concur, except George, J., disqualified.